[Cite as Crawford v. Ohio Dept. of Health, 2021-Ohio-4302.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                DAVID J. CRAWFORD ET AL.,

                                               Appellant,

                                                     v.

                            OHIO DEPARTMENT OF HEALTH,

                                               Appellee.


                        OPINION AND JUDGMENT ENTRY
                                        Case No. 21 MA 0033


                                    Civil Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                    Case No. 20 CV 462

                                         BEFORE:
                David A. D’Apolito, Cheryl L. Waite, Carol Ann Robb, Judges.


                                              JUDGMENT:
                                                Affirmed.


 Atty. Luther L. Liggett, Jr. 5053 Grassland Drive, Dublin, Ohio 43016, for Appellant and

 Atty. David A. Yost, Ohio Attorney General, and Atty. Vivian Phillips Tate, Principal
 Assistant Attorney General, Ohio Attorney General’s Office, 30 East Broad Street, 26th
 Floor, Columbus, Ohio 43215, for Appellee.
                                                                                        –2–


                                Dated: December 1, 2021


 D’Apolito, J.

        {¶1}   Appellant, David J. Crawford, appeals from the March 10, 2021 judgment
of the Mahoning County Court of Common Pleas affirming an administrative decision
imposing a one-year suspension of his lead abatement contractor’s license due to noted
violations. On appeal, Appellant asserts the trial court (1) erred in determining that
Appellee, Ohio Department of Health (“ODH”) provided him with legally sufficient notice;
(2) violated his due process rights in finding that the director of ODH or legal counsel did
not need to appear and give testimony at the hearing; and (3) erred in determining that
due process was satisfied by the penalty imposed against him. Finding no reversible
error, we affirm.

                         FACTS AND PROCEDURAL HISTORY

        {¶2}   Appellant is a licensed lead abatement contractor and owner of American
Pinnacle Construction, Inc. In a charging letter dated July 10, 2019, ODH alleged that
Appellant violated R.C. Chapter 3742 and O.A.C. Chapter 3701-32 when conducting two
lead abatement projects: (1) Greenwich Project, 36 W. Main St.; and (2) Dexter City
Project, 105 Jefferson St. A three-day administrative hearing commenced on October
23, 2019. The hearing examiner considered testimony from witnesses called by both
parties.
        {¶3}   Madison   Swackhammer       and    Shamus     Estep    testified   for   ODH.
Swackhammer, an ODH Sanitarian Program Specialist and a lead abatement contractor,
completed the inspections cited in the charging letter. Swackhammer has completed over
300 inspections of the grant projects for the State Children’s Health Insurance Program
(“SCHIP”). The two projects at issue here were SCHIP grant projects, which are given
priority.
        {¶4}   Swackhammer explained the dangers of lead dust, including how it is not
visible to the human eye, spreads easily, and is one of the main causes of childhood
poisoning. Swackhammer identified 157 photographs she had taken of jobsites which
were uploaded to the ODH filing system. She described instances when mandatory


Case No. 21 MA 0033
                                                                                     –3–


guidelines were ignored in the work Appellant performed.         Numerous photographs
depicted paint chips in the work areas, including areas where the lead hazard was not
properly enclosed. Swackhammer also pointed out improper soil treatment and how
these conditions should not exist when a project is complete.
       {¶5}   Swackhammer’s testimony continued to encompass various types of
violations she observed at the two work sites which were the subjects of the July 10, 2019
charging letter. Notably, Swackhammer indicated that for the property at the Greenwich
Project, violations were found even after she completed her inspections. She stressed
that contractors must comply with mandatory guidelines as to all phases of a project.
Appellant had the opportunity to cross-examine Swackhammer.
       {¶6}   Estep is Swackhammer’s supervisor. He has been employed by the Ohio
Healthy Homes and Lead Poisoning Program for about 20 years. Estep explained that
photographs are used to document compliance issues on jobsites. He testified that ODH
has been dealing with Appellant for a number of years due to Appellant’s unwillingness
or inability to operate within the minimum requirements of the Ohio Administrative Code.
Estep indicated that the proposed revocation of Appellant’s license was based on the two
projects at issue. Appellant had the opportunity to cross-examine Estep.
       {¶7}   Appellant testified at the hearing. Appellant also called two lead abatement
contractors as well, Christian Melendez and Anthony Stipcianos. Appellant presented
four photographs of the Greenwich Project which were taken after the ODH inspections
were completed. Appellant testified that the HUD guidelines fundamentally do not state
mandatory rules and, therefore, cannot be prima facie violations.
       {¶8}   On December 16, 2019, the hearing examiner issued his Report and
Recommendations proposing an indefinite license suspension for a time period of not
less than one year for multiple violations of R.C. Chapter 3742 and O.A.C. Chapter 3701-
32. Appellant filed objections. On February 13, 2020, ODH issued an adjudication order
modifying the recommendation of the hearing examiner and suspending Appellant’s
license for a fixed term of one year.
       {¶9}   Appellant appealed ODH’s adjudication order to the Mahoning County
Court of Common Pleas. Upon appeal, the trial court issued a stay. On March 10, 2021,
the trial court affirmed the decision of ODH.



Case No. 21 MA 0033
                                                                                            –4–


       {¶10} Appellant filed the instant appeal with this court, Case No. 21 MA 0033.
Appellant’s stay was renewed pending this appeal.
       {¶11} Appellant raises three assignments of error for this court’s review.

                                  STANDARD OF REVIEW

       The standard of review for an administrative appeal to the common pleas
       court is whether the court abused its discretion in ruling on the agency’s
       decision. Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621 (1993). As
       such, an appellate court must review the facts on the record to determine
       whether any reliable, probative, and substantial evidence exists to support
       the lower court’s judgment. Metz v. Ohio Dept. of Human Serv., 145 Ohio
       App.3d 304, 310 (2001). With respect to issues of law, an appellate court
       conducts a de novo review. Id.

Bermann v. Ohio Dep’t of Job & Fam. Servs., 7th Dist. Mahoning No. 14 MA 151, 2015-
Ohio-3963, ¶ 8.

                             ASSIGNMENT OF ERROR NO. 1

       THE DEPARTMENT OF HEALTH ERRED BY FAILING TO PROVIDE
       NOTICE OF ANY ACTUAL VIOLATION OF ANY SPECIFIC LAW.

       {¶12} In his first assignment of error, Appellant argues the trial court erred in
determining that ODH provided him with legally sufficient notice. As a result, Appellant
asserts his due process rights were violated.
       {¶13} “‘The fundamental requirement of procedural due process is notice and
hearing, that is, an opportunity to be heard.’ Korn v. Ohio State Med. Bd., 61 Ohio App.3d
677, 684, 573 N.E.2d 1100 (1988), citing Luff v. State, 117 Ohio St. 102, 157 N.E. 388
(1927).” Hall v. Youngstown Water Dep’t, 7th Dist. Mahoning No. 11 MA 16, 2012-Ohio-
1411, ¶ 14.
       {¶14} R.C. 119.07, “Notice of hearing; contents; notice of order of suspension of
license; publication of notice; effect of failure to give notice[,]” states in part: notice “shall
include the charges or other reasons for the proposed action, the law or rule directly



Case No. 21 MA 0033
                                                                                         –5–


involved, and a statement informing the party that the party is entitled to a hearing if the
party requests it within thirty days of the time of mailing the notice.”

       A notice consistent    with R.C. 119.07 “satisfies    these   procedural   due
       process requirements because it sets forth a process reasonably calculated
       to apprise the party of the charges against him and the opportunity to
       request a hearing.” * * * Kellough v. Ohio State Bd. of Edn., 10th Dist. No.
       10AP-419, 2011-Ohio-431, ¶ 36. Appellant must also show that any
       violation of due process resulted in prejudice. Griffin v. State Med. Bd. of
       Ohio, 10th Dist. No. 11AP-174, 2011-Ohio-6089, ¶ 26.

Seman v. State Med. Bd. of Ohio, 10th Dist. Franklin No. 19AP-613, 2020-Ohio-3342, ¶
21.

       {¶15} The July 10, 2019 charging letter was sent from ODH to Appellant via
certified mail. It specifies ODH’s revocation and refusal to renew Appellant’s license as
a lead abatement contractor “due to violations of the Ohio Revised Code (R.C.) Chapter
3742 and Ohio Administrative Code (O.A.C.) Chapter 3701-32 [and states] [t]his action is
being taken pursuant to R.C. section 3742.16(A), O.A.C. 3701-32-04(I)(3)[.]” (7/10/2019
Charging Letter, p. 1).
       {¶16} The letter indicates ODH’s reasoning and details the violations at the two
lead abatement projects at issue: (1) Greenwich Project; and (2) Dexter City Project. The
letter specifies the violations found at both projects, including dates and code sections,
i.e., inter alia, O.A.C. 3701-32-08(E)(2), which incorporates Chapters 8 through 13 of the
Housing and Urban Development (“HUD”) guidelines. The violations include: failure to
conduct ongoing cleaning of paint chips and debris within the work area; failure to contain
the work area; paint chips not collected on poly sheeting; failure to completely enclose
identified lead hazards; coil stock wrap of components is incomplete; failure to revise prior
notification to reflect dates of additional work; and failure to have a respiratory protection
plan on the job site.
       {¶17} The letter further reveals that ODH had previously issued against Appellant
one “Notice of Warning” and one “Strict Notice of Warning” for violations identified during
lead abatement project inspections.       (7/10/2019 Charging Letter, p. 2).       The letter



Case No. 21 MA 0033
                                                                                       –6–


concludes by stating that Appellant “may request a hearing” and “[s]uch request must be
made in writing and received within thirty days[.]” (Id.)
       {¶18} Notice of opportunity for a hearing does not require any further level of
specificity as asserted by Appellant. The notice in the charging letter apprises Appellant
of the charges against him, points Appellant to the law that is violated by his conduct,
gives notice of the opportunity for a hearing, and explains how to request a hearing. As
such, the notice is consistent with R.C. 119.07 and, thus, satisfies procedural due process
requirements. Appellant fails to allege, let alone provide evidence establishing, that a
violation of due process resulted in prejudice.
       {¶19} Appellant’s first assignment of error is without merit.

                            ASSIGNMENT OF ERROR NO. 2

       THE DEPARTMENT OF HEALTH ERRED BY FAILING TO PRODUCE
       ANY PERSON WHO DETERMINED TO REVOKE THE LICENSE.

       {¶20} In his second assignment of error, Appellant contends the trial court erred
and violated his due process rights in finding that the director of ODH or legal counsel did
not need to appear and give testimony at the hearing. Appellant also challenges his Sixth
Amendment right to confront witnesses against him.
       {¶21} There is no legal authority that a director head or legal counsel for a
department of state government must testify at an administrative hearing. Furthermore,
the Sixth Amendment Confrontation Clause only applies in criminal cases, not in civil
proceedings like the case at bar. See, e.g., In re K.J., 9th Dist. Summit No. 29149, 2019-
Ohio-123, ¶ 38; T&R Properties, Inc. v. Wimberly, 10th Dist. Franklin No. 19AP-567,
2020-Ohio-4279, ¶ 40.
       {¶22} As stated, Swackhammer and Estep testified for ODH. Swackhammer, an
ODH Sanitarian Program Specialist and a lead abatement contractor, completed the
inspections cited in the charging letter. Estep is Swackhammer’s supervisor. Estep
reviewed Swackhammer’s inspections and agreed that revocation of Appellant’s license
was justified. At the hearing, Appellant was afforded an opportunity to cross-examine
both Swackhammer and Estep. Appellant was also given the opportunity to rebut their



Case No. 21 MA 0033
                                                                                     –7–


testimony. Based on the facts presented, we fail to find any error.
      {¶23} Appellant’s second assignment of error is without merit.

                           ASSIGNMENT OF ERROR NO. 3

      THE     DEPARTMENT         OF    HEALTH      ERRED        BY    FAILING   TO
      PROMULGATE ANY RULE AS TO THE BASIS FOR ANY REVOCATION
      PENALTY.

      {¶24} In his third assignment of error, Appellant alleges the trial court erred in
determining that due process was satisfied by the penalty imposed against him. Appellant
asserts that because ODH does not have a penalty rule for violations by a lead abatement
contractor, suspension of his license was arbitrary and capricious. Appellant maintains
that a fine may have been considered as the appropriate consequence for his violations.
      {¶25} R.C. 3742.03, “Rules for chapter administration and enforcement,”
authorizes the director to establish procedures to be followed by lead abatement
contractors in order to prevent public exposure to lead hazards and ensure worker
protection during lead abatement projects. R.C. 3742.03(D). It is these procedures,
adopted from HUD guidelines, that Appellant failed to follow.
      {¶26} R.C. 3742.05, “License application and renewal,” states in part:

      (B) * * * The director shall renew a license in accordance with the standard
      renewal procedure set forth in Chapter 4745. of the Revised Code, if the
      licensee does all of the following:

      ***

      (2) Demonstrates compliance with procedures to prevent public exposure
      to lead hazards and for worker protection during lead abatement projects
      established in rules adopted under section 3742.03 of the Revised Code[.]

R.C. 3742.05(B)(2).

      {¶27} R.C. 3742.16, “License revocation,” provides in part that “the director of
health may refuse to issue or renew, or may suspend or revoke, a license” issued to a


Case No. 21 MA 0033
                                                                                       –8–


lead abatement professional.
       {¶28} Contrary to Appellant’s position, a fine is not an option. Rather, the director
has three options: (1) refuse to issue or renew; (2) suspend; or (3) revoke a license. R.C.
3742.16. Here, the director utilized option two and suspended Appellant’s license.
       {¶29} As stated, the charging letter alleged non-compliance with, inter alia, O.A.C.
3701-32-08(E)(2).      The Report and Recommendations of the hearing examiner
determined that Appellant failed to comply with the requirements of O.A.C. 3701-32-
08(E)(2), which incorporates Chapters 8 through 13 of the HUD guidelines. In imposing
the suspension, the hearing examiner concluded that the lead abatement statute and
rules, and the enforcement of the statute and rules, do not infringe upon Appellant’s due
process rights.     Thus, because the order is supported by reliable, probative, and
substantial evidence and is in accordance with the law, this court may not modify the
sanction imposed. See Shah v. State Med. Bd. of Ohio, 10th Dist. Franklin No. 14AP-
147, 2014-Ohio-4067, ¶ 17, citing Henry’s Café, Inc. v. Ohio Bd. of Liquor Control, 170
Ohio St. 233 (1959).
       {¶30} Appellant’s third assignment of error is without merit.

                                      CONCLUSION

       {¶31} For the foregoing reasons, Appellant’s assignments of error are not well-
taken. The judgment of the Mahoning County Court of Common Pleas affirming the
administrative decision imposing a one-year suspension of Appellant’s lead abatement
contractor’s license due to noted violations is affirmed.




Waite, J., concurs.

Robb, J., concurs.




Case No. 21 MA 0033
                                                                                    –9–




       For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of
the Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be taxed
against the Appellant.
       A certified copy of this opinion and judgment entry shall constitute the mandate
in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
a certified copy be sent by the clerk to the trial court to carry this judgment into
execution.




                               NOTICE TO COUNSEL

       This document constitutes a final judgment entry.




Case No. 21 MA 0033